Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 02, 2021

The Court of Appeals hereby passes the following order:

A22A0202. ANNA SINCLAIR-JAMISON v. DEMETRISE PINKERTON.

       Anna Sinclair-Jamison and Demetrise Pinkerton are the parents of minor child
J. S.-P. In a prior action, the trial court awarded custody of J. S.-P. to Sinclair-Jamison
and granted visitation to Pinkerton. Pinkerton filed this petition seeking to hold
Sinclair-Jamison in contempt for willfully interfering with his visitation. The trial
court entered a final order denying Pinkerton’s petition, and he filed a “Motion to Set
Aside, for Reconsideration, and/or Clarification” of that order. The trial court granted
Pinkerton’s motion without explanation, set aside its prior order, and scheduled a
hearing. Sinclair-Jamison appeals, claiming that this Court has jurisdiction under
OCGA § 5-6-34 (a) (11).
       A party seeking review of an order entered in a domestic relations case
generally must file an application for discretionary appeal. See OCGA § 5-6-35 (a)
(2). When the case remains pending in the trial court, the party generally must satisfy
the additional requirements for an interlocutory application, including obtaining a
certificate of immediate review from the trial court and complying with the time
limitations of OCGA § 5-6-34 (b).
       Under OCGA § 5-6-34 (a) (11), however, a direct appeal is permitted from
“[a]ll judgments or orders in child custody cases awarding, refusing to change, or
modifying child custody or holding or declining to hold persons in contempt of such
child custody judgments or orders.” It is well established that visitation privileges are
part of custody, see Moore v. Moore-McKinney, 297 Ga. App. 703, 705 (1) (678 SE2d
152) (2009), and that interlocutory custody orders may be appealed directly. See Lacy
v. Lacy, 320 Ga. App. 739, 742 (3) (740 SE2d 695) (2013). Nevertheless, the order
on appeal here does not fall within the scope of OCGA § 5-6-34 (a) (11) because it
is not a custody order. It does not award, refuse to change, or modify custody; nor
does it hold or decline to hold a person in contempt of such an order. It simply
vacates a prior order declining to hold a person in contempt, and it schedules further
proceedings.
      Because the interlocutory domestic relations order that Sinclair-Jamison wishes
to appeal does not come within the ambit of OCGA § 5-6-34 (a) (11), she was
required to file an interlocutory application to obtain appellate review at this juncture.
Her failure to do so deprives us of jurisdiction over this direct appeal, which is hereby
DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996); Scruggs
v. Ga. Dept. of Human Resources, 261 Ga. 587, 589 (1) (408 SE2d 103) (1991).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/02/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.